Citation Nr: 0122290	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  95-09 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $8,734.13, plus accrued 
interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel 


INTRODUCTION

The veteran served on active duty from June 1957 to February 
1960.  

This matter came before the Board of Veterans' Appeals 
(Board) from a decision by the Committee on Waivers and 
Compromises (Committee) of the Houston, Texas, Regional 
Office (RO) which denied the veteran's claim for a waiver of 
recovery of loan guaranty indebtedness in the amount of 
$8,734.13 plus interest (according to the statement of the 
case, the amount was actually $12,709.13 plus interest, 
however, ultimately it was determined to be $8,734.13, as the 
$12,709.13 had been reduced by the sale of the subject 
property).  

A hearing was held at the RO in May 1994, and before the 
undersigned member of the Board at the RO in April 1999.  In 
June and December 1999, the Board remanded this matter to the 
RO for further development.  


FINDING OF FACT

A Committee decision dated in March 2001 granted a waiver of 
recovery of the overpayment in the amount of $8,734.13 plus 
interest.  


CONCLUSION OF LAW

There is no appeal over which the Board has jurisdiction. 38 
U.S.C.A. 7104 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By decision in March 2001, the Committee determined that 
veteran was entitled to a waiver of recovery of the 
overpayment in the amount of $8,734.13 plus interest.  This 
is a full grant of the benefit sought on appeal by the 
veteran. 

As such, there is no issue properly in appellate status at 
this time, and the Board therefore does not have jurisdiction 
over any appeal.


ORDER


The appeal is dismissed.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

